1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     RICHARD NATHANIEL MATTAROLO
7
8                   IN THE UNITED STATES DISTRICT COURT

9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,     )   Case No. 2:96-CR-00555 WBS
                                   )
13        Plaintiff,               )
                                   )   STIPULATION AND ORDER GRANTING
14                      vs.        )   MOTION AND VACATING HEARING
                                   )
15   RICHARD N. MATTAROLO,         )
                                   )   Judge:   Hon. William B. Shubb
16        Defendant.               )
                                   )
17                                 )

18
19       It is hereby stipulated and agreed between defendant,
20   Richard N. Mattarolo, and plaintiff, United States of America,
21   that the Court should enter an order granting Mr. Mattarolo’s
22   motion for early termination of supervised release, terminating
23   supervised release pursuant to 18 U.S.C. § 3583(e)(1), and
24   vacating the hearing scheduled for June 24, 2019.
25        Counsel for the United States has reviewed the motion and
26   has conferred with the probation officer, who concurs in Mr.
27   Mattarolo’s request for early termination.      Having decided to
28   not oppose the motion, the parties agree that the interests of

                                       -1-
1    justice and Mr. Mattarolo’s conduct warrant early termination of

2    supervised release pursuant to 18 U.S.C. § 3585(e) and therefore

3    ask the Court to enter the Order set forth below.

4                                  Respectfully Submitted,

5                                  HEATHER E. WILLIAMS
                                   Federal Defender
6
7    Dated:   June 17, 2019        /s/ T. Zindel
                                   TIMOTHY ZINDEL
8                                  Assistant Federal Defender
                                   Attorney for RICHARD MATTAROLO
9
                                   McGREGOR SCOTT
10
                                   United States Attorney
11
12   Dated:   June 17, 2019        /s. T. Zindel for C. Desmond
                                   CAMERON DESMOND
13                                 Assistant U.S. Attorney
14
15
16                               O R D E R

17
18        For the reasons stated in defendant’s motion, the Court

19   GRANTS the motion and terminates defendant’s term of supervised

20   release pursuant to 18 U.S.C. § 3583(e)(1).   The hearing

21   scheduled for June 24, 2019 at 9:00 a.m. is VACATED.

22        IT IS SO ORDERED.

23
24   Dated:   June 18, 2019

25
26
27
28

                                    -2-
